DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Pre-amendment filed on Aug. 06, 2021.
Claim 1 has been canceled.
Claims 2-23 have been added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 13 of copending Application No. 16259023. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations of the instant application claims, respectively (see table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-7, 9-14, and 16-20 are rejected as being dependent on independent claims 1, 8 and 15.

Application 16/518,718
Application No. 16/259,023
Claim 2. 
A medical image processing apparatus comprising: circuitry configured to: associate multiple medical images in which an observation target is imaged by each of multiple imaging devices including a first imaging device and a second imaging device located at a same position relative to the observation target; and depth-composite each of a medical image for a right eye and a medical image for a left eye among the multiple medical images by using information obtained by a third imaging device, wherein one or both of an in-focus position and an in-focus range of the third imaging device is different from an in-focus position and an in-focus range of the at least one of the first imaging device and the second imaging device.


Claim 1.  
A medical image processing apparatus comprising: circuitry configured to: associate multiple medical images in which an observation target is imaged by each of multiple imaging devices including a first imaging device and a second imaging device located at a same position relative to the observation target, wherein one or both of an in-focus position and an in-focus range are different for the first imaging device and the second imaging device; and depth-composite each of a medical image for a right eye and a medical image for a left eye among the multiple medical images by using an associated other medical image using at least the medical images from the first and second imaging devices to generate a stereo image.



Claim 18
A medical observation apparatus comprising: multiple imaging devices including a first imaging device and a second imaging device located at a same position relative to an observation target, each configured to image an observation target; and circuitry configured to associate multiple medical images captured by each of the first imaging device and the second imaging device; and depth-composite each of a medical image for a right eye and a medical image for a left eye among the multiple medical images by using information obtained by a sensor, wherein one or both of an in-focus position and an in-focus range of the sensor is different from one or both of an in-focus position and an in-focus range of the at least one of the first imaging device and the second imaging device.



Claim 10
A medical observation apparatus comprising: multiple imaging devices including a first imaging device and a second located at a same position relative to an observation target, each configured to image an observation target, wherein one or both of an in-focus position and an in-focus range are different for the first imaging device and the second imaging device; and circuitry configured to associate multiple medical images captured by each of the first imaging device and the second imaging device; and depth-composite each of a medical image for a right eye and a medical image for a left eye among the multiple medical images by using an associated other medical image using at least the medical images from the first and second imaging devices to generate a stereo image.
Claim 21
An image processing method, executed by a medical image processing apparatus, comprising: associating multiple medical images in which an observation target is imaged by each of multiple imaging devices including a first imaging device and a second imaging device located at a same position relative to the observation target; and depth-compositing each of a medical image for a right eye and a medical image for a left eye among the multiple medical images by using information obtained by a sensor, wherein one or both of an in-focus position and an in-focus range of the sensor is different from one or both of an in-focus position and an in- focus range of the at least one of the first imaging device and the second imaging device.


Claim 13
An image processing method, executed by a medical image processing apparatus, comprising: associating multiple medical images in which an observation target is imaged by each of multiple imaging devices including a first imaging device and a second imaging device located at a same position relative to the observation target, wherein one or both of an in-focus position and an in-focus range are different for the first imaging device and the second imaging device; and depth-compositing each of a medical image for a right eye and a medical image for a left eye among the multiple medical images by using an associated other medical image using at least the medical images from the first and second imaging devices to generate a stereo image.



Claims 2-17, 19-20 and 22-23 are rejected as being dependent on independent claims 1, 18 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647